Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00479-CV

                  CITY OF HEWITT, Texas and Police Chief James Barton,
                                    Appellants

                                                v.

                                       Danny POWELL,
                                           Appellee

                From the 414th Judicial District Court, McLennan County, Texas
                                 Trial Court No. 2011-4376-5
                        Honorable Vicki Lynn Menard, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, we REVERSE the judgment of the trial
court, and REMAND this cause to the trial court for further proceedings. It is ORDERED that the
mandate shall issue immediately. It is FURTHER ORDERED that costs of appeal are taxed
against the parties who incurred them.

       SIGNED March 19, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice